Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
Claims cancelled	2-34;43,44,46,47,66 and 1
 
Claims pending	35-42,45,48-65,67-68 
Claims currently under consideration	35-42,45,48-65,67-68  


Priority
This application has a filing date of 06/10/2019 and is a 371 of PCT/US2017/065600 filed 12/11/2017. PCT/US2017/065600 has PRO 62/433,210 filed 12/12/2016

Withdrawn Rejection(s)
The rejection of claims 1,35-42,45,48-52,54-65 under 35 U.S.C. 103 as being unpatentable over Chen et al (2016 Nature Chemical Biology 12:76-81 including online methods; public availability date 7 December 2015 - IDS entry 6/10/2019) in view of Shipwash et al (US PG-Pub 20040005582 – IDS entry 6/10/2019) is hereby withdrawn in view of Applicant’s amendments.

New Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 35-42,45,48-52,55-62 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Walt et al (US PG-Pub 20110251105).	
Walt et al disclose throughout the document and especially the figures an array apparatus comprising a microscope with an optical source and detector for as many as billions of microcapillary wells. More particularly, in paragraphs 0025,0029-34,0049, 0051,0119,0148-9 taken with figures 2,6 and 3, Walt et al teach each of such microcapillaries comprise a variant protein (e.g. member of antibody library or mammalian extract), a target molecule (e,g, native HIV antigen peptide or cytokine) immobilized on a surface of a bead plus a reporter element, such that the 
Regarding claims 37,40 and alternatively concerning claims 36,38,39, the apparatus of Walt et al meet all of the structural limitations of the claimed device (see above) except for product-by-process limitations such as that a variant protein is produced in a cell-free or yeast cell system and thus would either anticipate or render obvious the system claimed.  See MPEP § 2113, “‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Here, Applicants’ claims are drawn to a device or system (i.e., a product), but are defined by various method steps that produce such system and, as a result, represent product-by-process claims.  As such, the process limitations do not appear to provide any patentable weight to the claimed invention in accordance with 


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 35-42,45,48-52,55-62 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Walt et al (US PG-Pub 20110251105) in view of Soini et al (WO 2005/078438)
Walt et al is relied on as above.
Walt et al do not teach diode-pumped Q-switched laser for data extraction such as set forth in claims 63-64.

It would have been prima facie obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have used the TPE technique in the manner of Soini et al for assays as in Walt et al. Regarding claim 65, drawn to two stages, it is noted that item 216 in Walt figure 4 is a microscope stage and in accordance with MPEP 2144.04 (VI) B, mere duplication of parts has no patentable significance, absent evidence to the contrary of a new and unexpected result.
One of ordinary skill in the art would have been motivated to have used the TPE technique in the manner of Soini et al for assays as in Walt et al for benefits including high sensitivity and cost efficiency among other advantages enumerated by Soini et al from p 22 line 15 to p 25 line 20.
One of ordinary skill in the art would have had a reasonable expectation of success in performing assays as in Walt with TPE as suggested by Soini et al in light of the considerable overlap between the references, each directly detecting biological analytes binding to microparticles by similar laser induced fluorescence.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 55,58-60 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 55 recites the limitation "the signal" in line 1. Claim 58 recites the limitation "the cellular expression system" in line 2.  There is insufficient antecedent basis for the foregoing limitations in each claim, rendering the metes and bounds uncertain.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claim 58 are rejected as being indefinite as well.

Claim Objections
Claims 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as appropriate.

Allowable Subject Matter
Claims 67-68 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639
1DEC2021